DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 8, 11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein (US 2003/0120297) in view of Kato (US 2003/0045802).
Regarding Claim 1, while Beyelein teaches an insertion monitor (Abstract, “The apparatus also includes a device coupled to the needle, wherein the device detects the needle contacting the tissue, and measures depth of tissue penetration.”), comprising:
a housing having a top and a base adapted to be positioned adjacent an insertion site on a subject's skin ([0048] Figs. 3 and 8, needle sensor assembly, part of drug delivery device 300, where the base / contact ring 810 is shown in Fig. 8 and top / proximal end 326 is shown in Fig. 3); 
a cannula, catheter or probe attached to the housing having a distal end adapted for insertion into a subject's skin ([0048] –[0049] needle 804 is probe attached to the housing of needle sensor assembly 810, Fig. 8, distal end adapted for insertion into a subject’s skin);
electrical contacts in a central area of the base of the housing proximate the cannula, catheter or probe, said contacts contacting the surface of the subject's skin when the cannula, catheter or probe has reached full penetration depth (Fig. 8, contact ring 810 and conductive gasket 808 act as an electrical contact, [0051] when full penetration depth is achieved, conductive gasket 808 will contact the base / contact ring 810 to electrically indicate a predetermined penetration distance has been reached, the electrical contact being completed and contacting the skin only when the full penetration depth has been reached);
a sensor circuit including said electrical contacts detecting a change in an electrical property in the sensor circuit when said electrical contacts make contact with the subject's skin and when contact with the subject’s skin is interrupted ([0054], [0056], [0057]);
an alert mechanism responsive to the change in electrical property providing indication of insertion status ([0056] “This contact completes an electrical loop and triggers a signal (audible or visual) to the proximal end 504 of the catheter assembly 500 to indicate to an operator of the catheter assembly that the penetration of the needle 804 into the tissue wall 830 for a predetermined distance has been detected.”); and 
wherein said electrical contacts is positioned close enough to the cannula, catheter, or probe that contacts touch the surface of the subject’s skin when the cannula, catheter, or probe is properly inserted, but fail to make contact with the subject’s skin when the skin is tented (Figs. 8, 9, skin tenting in Fig. 9 would cause the conductive gasket 808 not to reach the skin, as the conductive gasket 808 is directly attach to the needle and the skin displacement would move the skin away from the length of the needle. Further, the O-ring would not longer contact the skin when/if it makes contact with the conductive gasket).
Beyerlein fails to teach the contacts being a pair of contacts.
However Kato teaches a physiological monitoring system applied to a subject’s skin (Abstract) wherein the system uses a pair of electrical contacts in a base of a system housing (Fig. 2C, [0016]), said pair of contacts both contacting the surface of the subject's skin when the pulse sensor is at a predetermined location relative to the skin.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the O-ring contact of Beyerlein and include two semi-circular contacts as taught by Kato and to further utilize the potential difference between to judge placement of the device as taught by Kato as a way to judge whether Beyerlein’s needle is inserted perpendicularly to the skin surface as this will affect whether the predetermined of penetration will reach a desired location within the skin of the subject (Fig. 4, [0051]).
Regarding Claim 3, Beyerlein and Kato teach the insertion monitor according to claim 1, and Kato further teaches wherein the change in electrical property is a change in resistance ([0036]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the resistance measurement of Kato for the conductive penetration monitoring of Beyerlein as a teaching to standardize what electrical property is judged when penetrating skin.
Regarding Claim 7, Stafford and Kato teach the insertion monitor according to claim 1, the system further comprising an associated medicament source, accessed by a cannula delivering medicament to the subject ([0057] treatment agent dispensed from fluid dispensing port after needle determined to be in appropriate location).-13-Attorney Docket No. P-10573D1 66810-2455
Regarding Claim 8, Beyerlein and Kato teach the insertion monitor according to claim 1, wherein the alert mechanism consists of one or more visible light, one or more audible alarm, or a sensible vibration or a combination of one or more of a visible light, an audible alarm and a sensible vibration, driven by the sensor circuit to provide separate indications when the cannula is properly inserted and when the cannula is not properly inserted (See Claim 1 Rejection, Beyerlein: [0056] audible and visual signals when proper insertion achieved, Kato: [0021] changed display for improper insertion).
Regarding Claim 11, Beyerlein and Kato teach the insertion monitor according to claim 1, and Kato further teaches wherein angled insertion of the cannula, catheter or probe is indicated by the alert mechanism when one of the pair of electrical contacts is in contact with the subject's skin and the other of the pair of electrical contacts is not in contact with the subject's skin (See Claim 1 Rejection, [0016] potential difference between electrodes requires the two electrodes to contact the skin).

Regarding Claim 24, while Beyelein teaches an insertion monitor (Abstract, “The apparatus also includes a device coupled to the needle, wherein the device detects the needle contacting the tissue, and measures depth of tissue penetration.”), comprising:
a housing adapted to be positioned adjacent an insertion site on a subject's skin ([0048] Fig. 8, needle sensor assembly 800); 
a cannula, catheter or probe attached to the housing having a distal end adapted for insertion into a subject's skin ([0048] –[0049] needle 804 is probe attached to the housing of needle sensor assembly 810, Fig. 8, distal end adapted for insertion into a subject’s skin);
electrical contacts in a central area of a base of the housing proximate the cannula, catheter or probe, said contacts contacting the surface of the subject's skin when the cannula, catheter or probe has reached full penetration depth (Fig. 8, contact ring 810 and conductive gasket 808 act as an electrical contact, [0051] when full penetration depth is achieved, conductive gasket 808 will contact the base / contact ring 810 to electrically indicate a predetermined penetration distance has been reached, the electrical contact being completed and contacting the skin only when the full penetration depth has been reached);
wherein said pair of electrical contacts is positioned close enough to the cannula, catheter, or probe that both contacts touch the surface of the subject’s skin when the cannula, catheter, or probe is properly inserted, but fail to make contact with the subject’s skin when the skin is tented (Figs. 8, 9, skin tenting in Fig. 9 would cause the conductive gasket 808 not to reach the skin, as the conductive gasket 808 is directly attach to the needle and the skin displacement would move the skin away from the length of the needle. Further, the O-ring would not longer contact the skin when/if it makes contact with the conductive gasket).
Beyerlein fails to teach the contacts being a pair of contacts.
However Kato teaches a physiological monitoring system applied to a subject’s skin (Abstract) wherein the system uses a pair of electrical contacts in a base of a system housing (Fig. 2C, [0016]), said pair of contacts both contacting the surface of the subject's skin when the pulse sensor is at a predetermined location relative to the skin.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the O-ring contact of Beyerlein and include two semi-circular contacts as taught by Kato and to further utilize the potential difference between to judge placement of the device as taught by Kato as a way to judge whether Beyerlein’s needle is inserted perpendicularly to the skin surface as this will affect whether the predetermined of penetration will reach a desired location within the skin of the subject (Fig. 4, [0051]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein in view of Kato and further in view of Lim et al (US 2011/0105942) (“Lim”).
Regarding Claim 2, while Beyelein and Kato teach the insertion monitor according to claim 1, and Kato further teaches wherein the change in electrical property is a change in resistance ([0036]), their combined efforts fail to teach wherein the change in electrical property is a change in capacitance.
However Lim teaches a penetration detection mechanism (Abstract) wherein penetration change is detected by electrical contacts (Fig. 17, [0085]), and further teaches the change being in capacitance ([0096], [0097]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the resistance measurement of Beyerlein and Kato with a capacitance measurement of Lim as a teaching to standardize what electrical property is judged when penetrating skin.

Claim(s) 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein in view of Kato and further in view of Goode et al (US 2006/0258929) (“Goode”).
Regarding Claim 4, while Beyerlein and Kato teach the insertion monitor according to claim 1, their combined efforts fail to teach further comprising an automatic cannula insertion mechanism to propel a cannula bevel into the subject's skin.  
However Goode teaches a glucose monitoring system (Abstract, [0151]) wherein a needle for glucose monitoring can be automatically inserted with an automatic insertion mechanism ([0302]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the needle insertion depth monitoring of Beyerlein and Kato, and apply these to a glucose monitoring system of Goode as the application of a known technique of insertion monitoring with electrodes (Beyerlein and Kato) to the known system benefitting from depth monitoring (Goode) ready for improvement to yield predictable results of an explanation for how the insertion depth is monitored. Furthermore, it would have been obvious to apply the needle with an automatic mechanism as this is a consistent mechanism to move a needle a certain depth, and thus provides user convenience.
Regarding Claim 10, while Beyerlein and Kato teach the insertion monitor according to claim 1, and Beyerlein further teaches sensor circuit communicates insertion status (See Claim 1 Rejection), their combined efforts fail to teach wherein the sensor circuit communicates insertion status to a remote medication source.  
However Goode teaches a glucose monitoring system (Abstract, [0151]) wherein data of the glucose monitoring system may be communicated to an external device ([0410] wireless communication to external device 180, form the glucose monitor, indicates the external device may be insulin pump or pen).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the needle insertion depth monitoring of Stafford and Kato, and apply these to a glucose monitoring system of Goode as the application of a known technique of insertion monitoring with electrodes (Beyerlein and Kato) to the known system benefitting from depth monitoring (Goode) ready for improvement to yield predictable results of an explanation for how the insertion depth is monitored. Furthermore, it would have been obvious to communicate insertion status as it indicates the caregiver should expect glucose data following a change in insertion status.

Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 2007/0027381) in view of Beyerlein and further in view of Kato.
Regarding Claim 1, while Stafford teaches an insertion device (Abstract), comprising:
a housing having a top and a base adapted to be positioned adjacent an insertion site on a subject's skin (Fig. 11, [0044] housing 101, mounted over insertion site for insertion of introducer 1102 coupled to sensor 104); 
a cannula, catheter or probe attached to the housing having a distal end adapted for insertion into a subject's skin (Fig. 11, [0044] introducer 1102 coupled to sensor 104 / probe has a distal end adapted for insertion into a subject’s skin on the right hand side and a proximal end attached to the housing with plunger 1101); 
wherein the insertion is to a predetermined depth (Abstract),
Stafford fails to teach the system being an insertion monitor;
A pair of electrical contacts in a central area of the base of the housing proximate the cannula, catheter or probe, said pair of contacts both contacting the surface of the subject's skin when the cannula, catheter or probe has reached full penetration depth;
a sensor circuit including said pair of electrical contacts detecting a change in an electrical property in the sensor circuit when one or both of said electrical contacts make contact with the subject's skin and when contact is interrupted;
an alert mechanism responsive to the change in electrical property providing indication of insertion status; and 
wherein said pair of electrical contacts is positioned close enough to the cannula, catheter, or probe that both contacts touch the surface of the subject’s skin when the cannula, catheter, or probe is properly inserted, but fail to make contact when the skin is tented.
Beyelein teaches an insertion monitor (Abstract, “The apparatus also includes a device coupled to the needle, wherein the device detects the needle contacting the tissue, and measures depth of tissue penetration.”), comprising:
a housing having a top and a base adapted to be positioned adjacent an insertion site on a subject's skin ([0048] Figs. 3 and 8, needle sensor assembly, part of drug delivery device 300, where the base / contact ring 810 is shown in Fig. 8 and top / proximal end 326 is shown in Fig. 3); 
a cannula, catheter or probe attached to the housing having a distal end adapted for insertion into a subject's skin ([0048] –[0049] needle 804 is probe attached to the housing of needle sensor assembly 810, Fig. 8, distal end adapted for insertion into a subject’s skin);
electrical contacts in a central area of the base of the housing proximate the cannula, catheter or probe, said contacts contacting the surface of the subject's skin when the cannula, catheter or probe has reached full penetration depth (Fig. 8, contact ring 810 and conductive gasket 808 act as an electrical contact, [0051] when full penetration depth is achieved, conductive gasket 808 will contact the base / contact ring 810 to electrically indicate a predetermined penetration distance has been reached, the electrical contact being completed and contacting the skin only when the full penetration depth has been reached);
a sensor circuit including said electrical contacts detecting a change in an electrical property in the sensor circuit when one or both of said electrical contacts make contact with the subject's skin and when contact is interrupted ([0054], [0056], [0057]);
an alert mechanism responsive to the change in electrical property providing indication of insertion status ([0056] “This contact completes an electrical loop and triggers a signal (audible or visual) to the proximal end 504 of the catheter assembly 500 to indicate to an operator of the catheter assembly that the penetration of the needle 804 into the tissue wall 830 for a predetermined distance has been detected.”); and 
wherein said pair of electrical contacts is positioned close enough to the cannula, catheter, or probe that both contacts touch the surface of the subject’s skin when the cannula, catheter, or probe is properly inserted, but fail to make contact when the skin is tented (Figs. 8, 9, skin tenting in Fig. 9 would cause the conductive gasket 808 not to reach the skin, as the conductive gasket 808 is directly attach to the needle and the skin displacement would move the skin away from the length of the needle. Further, the O-ring would not longer contact the skin when/if it makes contact with the conductive gasket).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the needle insertion depth monitoring of Beyerlein to Stafford as the needle penetration monitoring can confirm whether Stafford’s desired predetermined depth has been achieved.
Yet their combined efforts fail to teach the contacts being a pair of contacts.
However Kato teaches a physiological monitoring system applied to a subject’s skin (Abstract) wherein the system uses a pair of electrical contacts in a base of a system housing (Fig. 2C, [0016]), said pair of contacts both contacting the surface of the subject's skin when the pulse sensor is at a predetermined location relative to the skin.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the O-ring contact of Beyerlein and include two semi-circular contacts as taught by Kato and to further utilize the potential difference between to judge placement of the device as taught by Kato as a way to judge whether Beyerlein’s needle is inserted perpendicularly to the skin surface as this will affect whether the predetermined of penetration will reach a desired location within the skin of the subject (Fig. 4, [0051]).
Regarding Claim 5, Stafford, Beyerlein and Kato teach the insertion monitor according to claim 1, and Stafford further teaches the system further comprising a blood glucose sensor adapted to measure glucose content of a blood sample accessed by a catheter inserted into the subject's skin ([0046]).
Regarding Claim 6, Stafford, Beyerlein, and Kato teach the insertion monitor according to claim 1, the system further comprising a blood glucose sensing probe inserted directly into the subject's skin ([0046]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Beyerlein and further in view of Kato and further in view of Goode et al (US 2006/0258929) (“Goode”).
Regarding Claim 9, while Stafford, Beyerlein, and Kato teach the insertion monitor according to claim 1, and Kato further teaches sensor circuit communicates insertion status (See Claim 1 Rejection), their combined efforts fail to teach wherein the sensor circuit communicates insertion status to a remote blood glucose monitor.
However Goode teaches a glucose monitoring system (Abstract, [0151]) wherein data of the glucose monitoring system may be communicated to an external device ([0410] wireless communication to external device 180, form the glucose monitor, indicates the external device is acting as a remote blood glucose monitor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the needle insertion depth monitoring of Stafford, Beyerlein, and Kato, and apply these to a glucose monitoring system of Goode as the application of a known technique of insertion monitoring with electrodes (Stafford, Beyerlein, and Kato) to the known system benefitting from depth monitoring (Goode) ready for improvement to yield predictable results of an explanation for how the insertion depth is monitored. Furthermore, it would have been obvious to communicate insertion status as it indicates the caregiver should expect glucose data following a change in insertion status.


Response to Arguments
Applicant’s amendments and arguments filed 1/20/2022 with respect to the 35 USC 103 rejection have been fully considered, but are not persuasive. 
Applicant argues that Beyerlein does not relate to an insertion device having a pair of electrical contacts that contact the surface of the subject’s skin. Specifically, the ring 810 does not correspond to the claimed pair of electrical contacts as electrical contact 810 does not contact the skin or is able to contact the skin. Changing Beyerlein so that electrical contact 810 contacts the skin would interfere with intended contact between the ring and electrically conductive gasket. Examiner respectfully disagrees, and has reframed the language to better explain. Examiner contends that the “electrical contact” of Beyerlein is the combined structure of contact ring 810 and conductive gasket 808, produced when contact is made between the components at full penetration depth. Beyerlein then teaches that the electrical contact contacts the skin when the cannula, catheter, or probe has reached full penetration depth as it is only formed together when this depth condition is met.
Second, Applicant argues that Kato has no skin-penetrating component, and would have no reason to be combined with Beyerlein based on their fundamentally different nature. Examiner respectfully disagrees. Both devices are confirming contact with a tissue wall/skin. Beyerlein [0051] teaches “Substantially simultaneously, the proximal surface 808B of the conductive gasket 808 contacts the contact ring 810 in delivery lumen 802 to electrically indicate that the needle 804 has penetrated into the tissue wall 830 for a distance, which may be programmed (predetermined) by establishing the distance between the conductive gasket 808 and the contact ring 810.” Here electrical contact with skin is confirmed with a single ring structure. This reflects a monitoring of insertion to a predetermined distance, that is confirmed by skin contact. Kato teaches [0016] “Also, according to the present invention, the contact detection means may be constructed so as to include two electrodes protruding from the rear side of a cabinet with the pulse sensor and to detect whether or not the pulse sensor is in contact with the skin by a potential difference between the electrodes… The surrounding shape includes a substantially semicircle or a substantially semisquare.” Here electrical contact with skin is confirmed by two electrodes, which can be substantially semicircular. One of ordinary skill in the art would understand that both contact configurations would achieve confirmation of tissue contact. Kato’s structure would have an added benefit of judging perpendicular penetration as contacts of one or both sides of the needles would lead to different sensed values (Abstract, [0051]). Thus one of ordinary skill in the art would be motivated to make this combination.
Third, Applicant argues that Kato does not suggest the placement of a pair of electrical contacts in the manner of Beyerlein. Examiner respectfully disagrees. One of ordinary skill in the art would take away from Kato that skin contact can be confirmed by two semicircular electrodes instead of a single electrical ring. This would not suggest that the semicircular rings applied to Beyerlein would need to be moved from their central location.
Fourth, Applicant argues that Stafford does not disclose the monitoring of insertion or insertion depth of the sensor. The references of Beyerlein and Kato have been previously shown as insufficient as well. In regards to Stafford, Examiner notes that insertion sensing is performed by Beyerlein and Kato. In regards to Beyerlein and Kato, Examiner respectfully disagrees for the reasons given above.
Finally, Applicant argues that the applied references does not take tenting of the skin into account during penetration. Examiner respectfully disagrees. While none of the references teach specifically how to deal with tenting, Beyerlein’s construction naturally lends to dealing with tenting. By placing the electrical contact of Beyerlein’s adjacent to the needle, any skin tenting cause by the needle will affect contact of Beyerlein’s electrical contact.  Thus the limitation would be met by Beyerlein’s given structure. The rejection stands.
Claims 2-11 remain rejected based on their dependency on rejected independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beyerlein (US 2005/0004513). Figs. 7A-11 and [0042]-[0053] teach how a needle may be delivered to predetermined depth by judging when a strain gauge, located a predetermined distance from the needle tip, begins detecting deflection. This measuring occurs by direct contact with the skin.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791